                                                                                                                                                                                                                                                                                                                                                                                                                     EXHIBIT "6"




Case 20-80495-CRJ11
         (   )   *   +   ,   -   .   /   -   0   1   2   .   (




                                                                 Doc 182-6 Filed 11/13/20 Entered 11/13/20 09:26:26
                                                                 3       4   5       5           (           6       )       7       8           1       .   5           9       )           :       ;       <               =       7   6       +   >           -       ?   @   A       -       @   ,       -           B       +       *       C   D   E   F   7   G   7   ;   D   E   F   7   G   7   ;   =   .




                                                                                                                                                                                                                                                                                                                                                                                                                         Desc
                                                                    Exhibit Exhibit 6 Page 1 of 5
                                                                     (           H       8   8       +   :       C       7       )       6   I       +           C   J       :       7   ;       K       L       M   :   +       +           8           +   N       ;               9       )           M       +   ,       H       O       ?
Case 20-80495-CRJ11
         P   Q   R   S   T   U   V   W   U   X   Y   Z   V   P




                                                                 Doc 182-6 Filed 11/13/20 Entered 11/13/20 09:26:26
                                                                 [       \   ]       ]           P           ^       Q       _       `           Y       V   ]           a       Q           b       c       d               e       _   ^       S   f           U       g   h   i       U       h   T       U           j       S       R       k   l   m   n   _   o   _   c   l   m   n   _   o   _   c   e   V




                                                                                                                                                                                                                                                                                                                                                                                                                     Desc
                                                                    Exhibit Exhibit 6 Page 2 of 5
                                                                     P           p       `   `       S   b       k       _       Q       ^   q       S           k   r       b       _   c       s       t       u   b   S       S           `           S   v       c               a       Q           u       S   i       p       w       g
Case 20-80495-CRJ11                                                           Doc 182-6 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                                          Desc
  x   y   z   {   |   }   ~      }            ~   x                         x                  y                                ~                  y                                                         {              }                    }          |       }                  {   z                                                        ~




                                                                                 Exhibit Exhibit 6 Page 3 of 5
                                                              x                    {                        y                 {                                                      {       {                      {                                    y              {                    
Case 20-80495-CRJ11                                                        Doc 182-6 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                                          Desc
   ¡   ¢   £   ¤   ¥   ¦   §   ¥   ¨   ©   ª   ¦   «   ¬   ­       ­                   ®       ¡       ¯       °           ©       ¦   ­           ±       ¡               ²   ³       ´               µ       ¯   ®       £   ¶           ¥       ·   ¸   ¹       ¥   ¸       ¤       ¥           º       £   ¢       »   ¼   ½   ¾   ¯   ¿   ¯   ³   ¼   ½   ¾   ¯   ¿   ¯   ³   µ    ¦




                                                                              Exhibit Exhibit 6 Page 4 of 5
                                                               À       °   °   £   ²       »       ¯       ¡       ®   Á       £           »   Â       ²       ¯   ³   Ã           Ä       Å   ²   £       £           °           £   Æ       ³               ±           ¡       Å       £   ª       À   Ç       ·
Case 20-80495-CRJ11                                                                   Doc 182-6 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                                              Desc
  È   É   Ê   Ë   Ì   Í   Î   Ï   Í   Ð   Ñ   Ò   Î   È   Ó       Ô   Õ       Õ           È           Ö       É       ×       Ø           Ñ       Î   Õ           Ù       É               Ú   Û       Ü               Ý       ×   Ö       Ë   Þ           Í       ß   à   á       Í   à       Ì       Í           â       Ë   Ê       ã   ä   å   æ   ×   ç   ×   Û   ä   å   æ   ×   ç   ×   Û   Ý    Î




                                                                                         Exhibit Exhibit 6 Page 5 of 5
                                                              È           è       Ø   Ø       Ë   Ú       ã       ×       É       Ö   é       Ë           ã   ê       Ú       ×   Û   ë           ì       í   Ú   Ë       Ë           Ø           Ë   î       Û               Ù           É       í       Ë   ß       è   ï       ß
